Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
	Claim 1 is objected to for the claim language. For instance, usually the steps are recited in the form of present participle; i.e.; ‘blanching the yardlong bean vegetabe’ and so on. 
	Claim 1 is objected to for “when it was discovered that”. This phrase may be written as ‘wherein the blanched yardlong bean turns into a bio-adhesive’; or any other equivalent statement. 
	It is suggested to rewrite claim 1 in the form of numbered steps; for instance:
	The method comprising:
	a)
	b)
	c)
	etc. 
	Claim 2 is objected to for the language of the claim.  The language of claim 2 appears to be bogus. 
	Claim 3 is objected to for “green-to-brown”. Correction is required.
	Claim 5, it is suggested to recite a range of thickness for the patties, without reciting a reason as presently recited in claim 5. 
	Claim 6 is objected to for claim language. Furthermore, “e-coli” is usually spelled as E. coli. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “blanch the yardlong bean vegetable for about 1-2 mins, wherein in was discovered that it acts as a natural bio-adhesive”. The relationship of blanching and discovering of a bio-adhesive is unclear. 
Claim 1 is unclear for a process step; namely “fry and shape”. Shaping of a patty is expected to take precedence to frying it. 
Claim 2 is ambiguous and misleading. The phrase “wherein the yardling bean in not widely known”. This statement cannot be a claim. Claim 2 is  indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.
Claim 3 recites the limitation "the color" in line 2.  There is insufficient antecedent basis for this limitation in the claim.



	Claim 5 recites the limitation "the thickness of the patty" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 is indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.
Claim 7 recites the limitation "the final product" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 is indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455.  The examiner can normally be reached on Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMID R BADR/Primary Examiner, Art Unit 1791